Exhibit (10)(ii)

Rev. 8/11

UNLESS THIS SUBORDINATED NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE BANK OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY SUBORDINATED
NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

IF THIS SUBORDINATED NOTE IS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR PURPOSES
OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THE FOLLOWING
SHALL BE COMPLETED: THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR PURPOSES OF
APPLYING SECTIONS 1272, 1273 AND 1275 OF THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS AMENDED, TO THIS SUBORDINATED NOTE. THE ISSUE DATE OF THIS
SUBORDINATED NOTE IS             . THE ISSUE PRICE OF THIS SUBORDINATED NOTE IS
            % OF ITS PRINCIPAL AMOUNT. THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON
THIS SUBORDINATED NOTE IS $             PER $1,000 OF THE INITIAL PRINCIPAL
AMOUNT, THE YIELD TO MATURITY IS             %, AND THE AMOUNT OF THE ORIGINAL
ISSUE DISCOUNT ALLOCABLE TO THE INITIAL SHORT ACCRUAL PERIOD, IF ANY, IS
$             PER $1,000 OF THE INITIAL PRINCIPAL AMOUNT, DETERMINED ON THE
BASIS OF THE EXACT METHOD.

 

No. SUB FLR -                    

  REGISTERED

CUSIP NO.:                    

 

THE NORTHERN TRUST COMPANY

GLOBAL SUBORDINATED BANK NOTE

(Floating Rate)

 

ORIGINAL ISSUE DATE:                    

  PRINCIPAL AMOUNT:                    

INITIAL BASE RATE:                      %

  MATURITY DATE:                    

INTEREST RATE BASIS:                    

  INDEX MATURITY:                    

SPREAD AND/OR SPREAD MULTIPLIER:                    

 

REGULAR RECORD DATES (If other

than the 15th day prior to each Interest Payment Date):                    



--------------------------------------------------------------------------------

MAXIMUM INTEREST RATE:                      %

  MINIMUM INTEREST RATE:                      %

INTEREST PAYMENT DATES:                    

  INTEREST PAYMENT PERIOD:                    

INTEREST RESET DATES:                    

  INTEREST RESET PERIOD:                    

INITIAL REDEMPTION DATE:                    

 

INITIAL REDEMPTION PERCENTAGE:                      %

 

ORIGINAL ISSUE DISCOUNT NOTE:

 

                Yes:              No:            

OTHER PROVISIONS:

 

ANNUAL REDEMPTION

PERCENTAGE REDUCTION:                     

 

OID AMOUNT:                    

 

CALCULATION AGENT:                    

 

ALTERNATE RATE EVENT SPREAD:                    

The Northern Trust Company, an Illinois banking corporation (the “Bank”), for
value received, hereby promises to pay to Cede & Co., or registered assigns, the
principal amount specified on the face hereof in United States Dollars on the
Maturity Date specified above and to pay interest thereon from the Original
Issue Date specified above or from the most recent interest payment date (or, if
the Interest Reset Period specified above is daily or weekly, from, and
including, the day following the most recent Regular Record Date) to which
interest on this Subordinated Note (or any predecessor Subordinated Note) has
been paid or made available for payment (each, an “Interest Payment Date”), on
the Interest Payment Dates specified above and at maturity or upon earlier
redemption, if applicable, commencing on the first Interest Payment Date next
succeeding the Original Issue Date (or, if the Original Issue Date is between a
Regular Record Date and the Interest Payment Date immediately following such
Regular Record Date, on the second Interest Payment Date following the Original
Issue Date), at a rate per annum equal to the Initial Base Rate specified above,
as adjusted by the addition or subtraction of the Spread, if any, specified
above and/or by the multiplication by the Spread Multiplier, if any, specified
above, until the first Interest Reset Date following the Original Issue Date
and, on and after such Interest Reset Date, at the rate determined in accordance
with the provisions set forth herein, until the principal hereof is paid or made
available for payment, and (to the extent that the payment of such interest
shall be legally enforceable) at the last rate in effect prior to any payment
default on any overdue principal and premium, if any, and on any overdue
installment of interest. The interest so payable, and punctually paid or made
available for payment, on any Interest Payment Date will be paid to the person
in whose name this Subordinated Note (or any predecessor Subordinated Note) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the 15th calendar day (whether or not a Business Day
(as defined below)) before such Interest Payment Date (unless otherwise

specified on the face hereof); provided, however, that interest payable at
maturity or upon earlier redemption, if applicable, will be payable to the
person to whom principal shall be payable.



--------------------------------------------------------------------------------

Payment of principal of, and premium, if any, and interest on, this Subordinated
Note will be made in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts. The
Bank will at all times appoint and maintain a paying agent (the “Paying Agent”)
authorized by the Bank to pay the principal of, and premium, if any, and
interest on, this Subordinated Note on behalf of the Bank and having an office
or agency (the “Paying Agent Office”) in The City of New York or the City of
Chicago, Illinois (the “Place of Payment”), where this Subordinated Note may be
presented or surrendered for payment and where notices, designations or requests
in respect of payments with respect to this Subordinated Note may be served. The
Bank has initially appointed itself as such Paying Agent, with the Paying Agent
Office currently located at 50 South LaSalle Street (Level BB-A), Chicago,
Illinois 60675, Attention: Securities Services.

THIS SUBORDINATED NOTE IS A DIRECT, UNCONDITIONAL AND UNSECURED GENERAL
OBLIGATION OF THE BANK. THIS SUBORDINATED NOTE IS NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION, IS NOT A DEPOSIT OF, OR GUARANTEED BY, THE BANK,
AND IS SUBJECT TO INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF THE PRINCIPAL
AMOUNT INVESTED. THIS SUBORDINATED NOTE IS SUBORDINATE TO THE CLAIMS OF
DEPOSITORS AND GENERAL CREDITORS OF THE BANK.

Payment of the principal of, and premium, if any, and interest on, this
Subordinated Note due at maturity or upon earlier redemption, if applicable,
will be made in immediately available funds upon presentation and surrender of
this Subordinated Note to the Paying Agent at the Paying Agent Office in the
Place of Payment; provided that this Subordinated Note is presented to the
Paying Agent in time for the Paying Agent to make such payment in accordance
with its normal procedures. Payments of interest on this Subordinated Note
(other than at maturity or upon earlier redemption) will be made by wire
transfer to such account as has been appropriately designated to the Paying
Agent by the person entitled to such payments.

This Subordinated Note is one of a duly authorized issue of Subordinated Bank
Notes due from five to fifteen years from date of issue of the Bank (herein
called the “Subordinated Notes”).

Unless otherwise indicated on the face hereof, if the rate of interest on this
Subordinated Note resets daily, weekly or monthly, the Interest Payment Date for
this Subordinated Note will be the third Wednesday of each month or the third
Wednesday of March, June, September and December of each year; if the rate of
interest on this Subordinated Note resets quarterly, the Interest Payment Date
for this Subordinated Note will be the third Wednesday of March, June, September
and December of each year; if the rate of interest on this



--------------------------------------------------------------------------------

Subordinated Note resets semi-annually, the Interest Payment Date for this
Subordinated Note will be the third Wednesday of each of two months of each year
specified on the face hereof that are six months apart; and if the rate of
interest on this Subordinated Note resets annually, the Interest Payment Date
for this Subordinated Note will be the third Wednesday of the month specified on
the face hereof. If any Interest Payment Date (unless it is also the Maturity
Date) for this Subordinated Note falls on a day that is not a Business Day, such
Interest Payment Date will be postponed to the next succeeding Business Day;
provided, however, that, if the Interest Rate Basis specified on the face hereof
is LIBOR and such next succeeding Business Day is in the next succeeding
calendar month, such Interest Payment Date (unless it is also the Maturity Date)
will be the immediately preceding Business Day. If any Maturity Date or date of
earlier redemption or repayment of this Subordinated Note falls on a day that is
not a Business Day, the related payment of interest shall be made on the next
succeeding Business Day with the same force and effect as if made on the date
such payment were due, and no interest shall accrue on the amount so payable for
the period from and after such Maturity Date or date of earlier redemption or
repayment. “Business Day” means any day other than a Saturday, Sunday or a day
on which banking institutions in The City of New York or the City of Chicago,
Illinois generally are authorized or obligated by law or executive order to
close, and with respect to Subordinated Notes with respect to which the Interest
Rate Basis specified on the face hereof is LIBOR, any day on which dealings in
U.S. dollars are transacted in the London interbank market (a “London Business
Day”).

The indebtedness of the Bank evidenced by this Subordinated Note, including
principal and interest, is unsecured and subordinate and junior in right of
payment to the Bank’s obligations to its depositors, its obligations under
bankers’ acceptances and letters of credit, and its obligations to its other
creditors (including any obligations to any Federal Reserve Bank and the Federal
Deposit Insurance Corporation), whether now outstanding or hereafter incurred,
other than any obligations which rank on a parity with, or junior to, the
Subordinated Notes. In the event of any insolvency proceeding, receivership,
conservatorship, reorganization, readjustment of debt, marshalling of assets and
liabilities or similar proceedings or any liquidation or winding-up of the Bank,
whether voluntary or involuntary, all such obligations (except obligations which
rank on a parity with, or junior to, the Subordinated Notes) shall be entitled
to be paid in full before any payment shall be made on account of the principal
of, or interest on, the Subordinated Notes. In the event of any such proceeding,
after payment in full of all sums owing with respect to such prior obligations,
the holders of the Subordinated Notes, together with the holders of any
obligations of the Bank ranking on a parity with the Subordinated Notes, shall
be entitled to be paid, from the remaining assets of the Bank, the unpaid
principal of, and the unpaid interest on, the Subordinated Notes or such other
obligations before any payment or other distribution, whether in cash, property,
or otherwise, shall be made on account of any capital stock or any obligations
of the Bank ranking junior to the Subordinated Notes.

The Subordinated Notes shall rank on a parity with (i) the $700,000,000
aggregate principal amount of subordinated indebtedness represented by
$200,000,000 aggregate principal amount of 4.60% Subordinated Notes due 2013,
$200,000,000 aggregate principal amount of 5.85% Subordinated Notes due 2017,
and $300,000,000 aggregate principal amount of 6.50%



--------------------------------------------------------------------------------

Subordinated Notes due 2018, (ii) the £150,000,000 aggregate principal amount of
5.375% Subordinated Notes due 2015 that were issued in 2005, (iii) the
$200,000,000 aggregate principal amount of floating rate subordinated notes due
2017 issued in 2007 to Northern Trust Corporation, (iv) the $750,000,000
aggregate principal amount of fixed rate senior notes due 2016 issued in 2011 to
the Northern Trust Corporation, and (v) such other obligations which may be
issued by the Bank which are specifically designated as ranking on a parity with
the Subordinated Notes by express provision in the instruments creating or
evidencing such obligations.

This Subordinated Note will not be subject to any sinking fund. If so provided
on the face of this Subordinated Note and subject to the approval of the Federal
Reserve Bank of Chicago, this Subordinated Note may be redeemed by the Bank on
and after the Initial Redemption Date, if any, specified on the face hereof. If
no Initial Redemption Date is specified on the face hereof, this Subordinated
Note may not be redeemed prior to the Maturity Date. On and after the Initial
Redemption Date, if any, and subject to the approval of the Federal Reserve Bank
of Chicago, this Subordinated Note may be redeemed at any time either in whole
or in part from time to time in increments of $1,000 (provided that any
remaining principal amount hereof shall be at least $250,000) at the option of
the Bank at the applicable Redemption Price (as defined below), together with
accrued and unpaid interest hereon at the applicable rate borne by this
Subordinated Note to the date of redemption (each such date, a “Redemption
Date”), on written notice given not more than 60 nor less than 30 calendar days
prior to the Redemption Date by the Bank to the registered holder hereof.
Whenever less than all the Subordinated Notes at any time outstanding are to be
redeemed, the terms of the Subordinated Notes to be so redeemed shall be
selected by the Bank. If less than all the Subordinated Notes with identical
terms at any time outstanding are to be redeemed, the Subordinated Notes to be
so redeemed shall be selected by the Paying Agent by lot or in any usual manner
approved by it. In the event of redemption of this Subordinated Note in part
only, a new Subordinated Note for the unredeemed portion hereof shall be issued
in the name of the holder hereof upon the surrender hereof.

The “Redemption Price” shall initially be the Initial Redemption Percentage
specified on the face hereof of the principal amount of this Subordinated Note
to be redeemed and shall decline at each anniversary of the Initial Redemption
Date specified on the face hereof by the Annual Redemption Percentage Reduction,
if any, specified on the face hereof, of the principal amount to be redeemed
until the Redemption Price is 100% of such principal amount.

This Subordinated Note will not be repayable at the option of the holder hereof
prior to maturity.

The rate of interest on this Subordinated Note will be reset daily, weekly,
monthly, quarterly, semi-annually or annually (each such period, an “Interest
Reset Period” for this Subordinated Note, and the first calendar day of an
Interest Reset Period, an “Interest Reset Date”), as specified on the face
hereof. Unless otherwise indicated on the face hereof, if this Subordinated Note
resets daily, the Interest Reset Date will be each Business Day; if this



--------------------------------------------------------------------------------

Subordinated Note resets weekly and the Interest Rate Basis is not the Treasury
Rate, the Interest Reset Date will be the Wednesday of each week; if this
Subordinated Note resets weekly and the Interest Rate Basis is the Treasury
Rate, the Interest Reset Date will be the Tuesday of each week (except as
provided below); if this Subordinated Note resets monthly, the Interest Reset
Date will be the third Wednesday of each month; if this Subordinated Note resets
quarterly, the Interest Reset Date will be the third Wednesday of March, June,
September and December; if this Subordinated Note resets semi-annually, the
Interest Reset Date will be the third Wednesday of each of two months of each
year which are six months apart, as specified on the face hereof; and if this
Subordinated Note resets annually, the Interest Reset Date will be the third
Wednesday of one month of each year, as specified on the face hereof; provided,
however, that the base rate in effect from the Original Issue Date to the first
Interest Reset Date will be the Initial Base Rate specified on the face hereof.
If any Interest Reset Date with respect to this Subordinated Note would
otherwise be a day that is not a Business Day, such Interest Reset Date will be
the next succeeding Business Day, except that in the case that the Interest Rate
Basis specified on the face hereof is LIBOR, if such Business Day is in the next
succeeding calendar month, such Interest Reset Date will be the immediately
preceding Business Day.

All calculations relating to this Subordinated Note will be made by the
“Calculation Agent.” The Bank will serve as Calculation Agent for this
Subordinated Note as of its Original Issue Date, unless otherwise specified on
the face hereof. The Bank may appoint a different institution to serve as
Calculation Agent from time to time after the Original Issue Date of this
Subordinated Note without the consent of the holder and without notice.

The Calculation Agent will determine the interest rate that takes effect on an
Interest Reset Date by reference to the Interest Determination Date. Unless
otherwise specified on the face hereof, (i) if the Interest Rate Basis is not
LIBOR or the Treasury Rate, the Interest Determination Date will be the second
Business Day before the Interest Reset Date; (ii) if the Interest Rate Basis is
LIBOR, the Interest Determination Date will be the second London Business Day
(as defined below) preceding the Interest Reset Date; and (iii) if the Interest
Rate Basis is the Treasury Rate, the Interest Determination Date will be the day
of the week in which the Interest Reset Date falls on which treasury bills —
i.e., direct obligations of the U.S. government — would normally be auctioned.
Treasury bills are usually sold at auction on the Monday of each week, unless
that day is a legal holiday, in which case the auction is usually held on the
following Tuesday but may be held on the preceding Friday. If as the result of a
legal holiday an auction is held on the preceding Friday, that Friday will be
the Treasury Interest Determination Date relating to the Interest Reset Date
occurring in the next succeeding week. If the auction is held on a day that
would otherwise be an Interest Reset Date, then the Interest Reset Date will
instead be the first Business Day following the auction date.

Unless the Interest Rate is LIBOR, the Calculation Agent will calculate the
interest rate that takes effect on a particular Interest Reset Date no later
than the corresponding Interest Calculation Date. The Interest Calculation Date
will be the earlier of (i) the tenth calendar day after the Interest
Determination Date or, if that tenth calendar day is not a Business Day, the
next succeeding Business Day, and (ii) the Business Day immediately preceding
the



--------------------------------------------------------------------------------

Interest Payment Date or the Maturity Date on which the next payment of interest
will be due. The Calculation Agent need not wait until the relevant Interest
Calculation Date to determine the interest rate if the rate information it needs
to make the determination is available from the relevant sources sooner.

For each Interest Reset Period, the Calculation Agent will calculate the amount
of accrued interest by multiplying the face amount of this Subordinated Note by
an accrued interest factor for the Interest Reset Period. This factor will equal
the sum of the interest factors calculated for each day during the Interest
Reset Period. The interest factor for each day will be expressed as a decimal
and will be calculated by dividing the interest rate (also expressed as a
decimal) applicable to that day (i) by 360, if the Interest Rate Basis is the
Commercial Paper Rate, the Prime Rate, LIBOR, the CD Rate or the Federal Funds
Rate, or (ii) by the actual number of days in the year, if the Interest Rate
Basis is the Treasury Rate or the CMT Rate.

Upon the request of the holder of this Subordinated Note, the Calculation Agent
will provide such holder with the interest rate then in effect for this
Subordinated Note and, if determined, the interest rate that will become
effective on the next Interest Reset Date. The Calculation Agent’s determination
of any interest rate, and its calculation of the amount of interest for any
Interest Reset Period, will be final and binding in the absence of manifest
error.

All percentages resulting from any calculation relating to this Subordinated
Note will be rounded upward or downward, as appropriate, to the next higher or
lower one hundred-thousandth of a percentage point. For example, 9.876541% (or
.09876541) would be rounded down to 9.87654% (or .0987654) and 9.876545% (or
.09876545) would be rounded up to 9.87655% (or .0987655). All amounts used in or
resulting from any calculation relating to this Subordinated Note will be
rounded upward or downward, as appropriate, to the nearest cent, with one-half
cent or more being rounded upward.

In determining the Base Rate that applies this Subordinated Note during a
particular Interest Reset Period, the Calculation Agent may obtain rate quotes
from various banks or dealers active in the relevant market, as described in the
following subsections. Those reference banks and dealers may include the
Calculation Agent itself, including the Bank, and its affiliates.

Except as otherwise provided herein, the rate of interest on this Subordinated
Note for each Interest Reset Date will be the rate determined in accordance with
the provisions set forth under the applicable heading below corresponding to the
Interest Rate Basis specified on the face hereof. Notwithstanding the foregoing,
the interest rate hereon shall not be greater than the Maximum Interest Rate, if
any, specified on the face hereof and shall not be lower than the Minimum
Interest Rate, if any, specified on the face hereof. In addition, the interest
rate hereon will in no event be greater than the maximum rate permitted by
Illinois law, as the same may be modified by United States law of general
application.



--------------------------------------------------------------------------------

Commercial Paper Rate. If the Interest Rate Basis of this Subordinated Note is
the Commercial Paper Rate, this Subordinated Note will bear interest at a Base
Rate equal to the Commercial Paper Rate, as adjusted by the Spread or Spread
Multiplier, if any, specified on the face hereof.

The Commercial Paper Rate will be the Money Market Yield (as defined below) of
the rate, for the relevant Interest Determination Date, for commercial paper
having the Index Maturity (as defined below) specified on the face of this
Subordinated Note, as published in H.15(519) (as defined below) under the
heading “Commercial Paper — Nonfinancial.” If the Commercial Paper Rate cannot
be determined as described above, the following procedures will apply:

(i) If the rate described above does not appear in H.15(519) at 3:00 P.M., New
York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from that source at that
time), then the Commercial Paper Rate will be the rate, for the relevant
Interest Determination Date, for commercial paper having the Index Maturity
specified on the face of this Subordinated Note, as published in H.15 Daily
Update (as defined below) or another recognized electronic source used for
displaying that rate, under the heading “Commercial Paper —Nonfinancial.”

(ii) If the rate described above does not appear in H.15(519), H.15 Daily Update
or another recognized electronic source at 3:00 P.M., New York City time, on the
relevant Interest Calculation Date (unless the calculation is made earlier and
the rate is available from one of those sources at that time), the Commercial
Paper Rate will be the Money Market Yield of the arithmetic mean of the offered
rates, as of 11:00 AM., New York City time, on the relevant Interest
Determination Date, by three leading U.S. dollar commercial paper dealers in New
York City selected by the Calculation Agent for U.S. dollar commercial paper
that has the relevant Index Maturity and is placed for an industrial issuer
whose bond rating is “AA”, or the equivalent, from a nationally recognized
rating agency.

(iii) If fewer than three dealers selected by the Calculation Agent are quoting
as described above, the Commercial Paper Rate for the new Interest Reset Period
will be the rate in effect for the prior Interest Reset Period.

LIBOR. If the Interest Rate Basis of this Subordinated Note is LIBOR, this
Subordinated Note will bear interest at a Base Rate equal to LIBOR, as adjusted
by the Spread or Spread Multiplier, if any, specified on the face hereof. LIBOR
will be the London interbank offered rate for deposits of U.S. dollars. LIBOR
will be determined in the following manner

(i) LIBOR will be the offered rate appearing on the Reuters Screen LIBOR01 Page
(as defined below) as of 11:00 A.M., London time, on the relevant LIBOR Interest
Determination Date, for deposits of U.S. dollars having the relevant Index
Maturity beginning on the relevant Interest Reset Date



--------------------------------------------------------------------------------

(ii) If no rate appears on the Reuters Screen LIBOR01 Page, then LIBOR will be
determined on the basis of the rates, at approximately 11:00 A.M., London time,
on the relevant LIBOR Interest Determination Date, for deposits of U.S. dollars
having the relevant Index Maturity, beginning on the relevant Interest Reset
Date and in a Representative Amount (as defined below), are offered to prime
banks in the London interbank market by four major banks in that market selected
by the Calculation Agent. The Calculation Agent will request the principal
London office of each of these banks to provide a quotation of its rate. If at
least two quotations are provided, LIBOR for the relevant LIBOR Interest
Determination Date will be the arithmetic mean of the quotations.

(iii) If fewer than two quotations are provided as described above, LIBOR for
the relevant LIBOR Interest Determination Date will be the arithmetic mean of
the rates for loans of U.S. dollars having the relevant Index Maturity,
beginning on the relevant Interest Reset Date and in a Representative Amount to
leading European banks quoted, at approximately 11:00 A.M., New York City time,
on that LIBOR Interest Determination Date, by three major banks in New York City
selected by the Calculation Agent.

(iv) If fewer than three banks selected by the Calculation Agent are quoting as
described above, LIBOR for the new Interest Reset Period will be the rate in
effect for the prior Interest Reset Period.

Treasury Rate. If the Interest Rate Basis of this Subordinated Note is the
Treasury Rate, this Subordinated Note will bear interest at a Base Rate equal to
the Treasury Rate, as adjusted by the Spread or Spread Multiplier, if any,
specified on the face hereof.

The Treasury Rate will be the rate for the auction, on the relevant Treasury
Interest Determination Date, of treasury bills having the Index Maturity
specified in the on the face of this Subordinated Note, as that rate appears on
Reuters Screen USAUCTION10 or USAUCTION11 under the heading “Investment Rate.”
If the Treasury Rate cannot be determined in this manner, the following
procedures will apply:

(i) If the rate described above does not appear on either page at 3:00 P.M., New
York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from that source at that
time), the Treasury Rate will be the Bond Equivalent Yield (as defined below) of
the rate, for the relevant Interest Determination Date, for the type of treasury
bill described above, as published in H.15 Daily Update or another recognized
electronic source used for displaying that rate, under the heading “U.S.
Government Securities/Treasury Bills/Secondary Market.”

(ii) If the rate described in the prior paragraph does not appear in H.15 Daily
Update or another recognized electronic source at 3:00 P.M., New York City time,
on the relevant Interest Calculation Date (unless the calculation is made
earlier and the rate is available from one of those sources at that time), the
Treasury Rate will be the Bond Equivalent Yield of the auction rate, for the
relevant Treasury Interest Determination Date and for treasury bills of the kind
described above, as announced by the U.S. Department of the Treasury.



--------------------------------------------------------------------------------

(iii) If the auction rate described in the prior paragraph is not so announced
by 3:00 P.M., New York City time, on the relevant Interest Calculation Date, or
if no such auction is held for the relevant week, then the Treasury Rate will be
the Bond Equivalent Yield of the rate, for the relevant Treasury Interest
Determination Date and for treasury bills having a remaining maturity closest to
the specified Index Maturity, as published in H.15(519) under the heading “U.S.
Government Securities/Treasury Bills/Secondary Market.”

(iv) If the rate described in the prior paragraph does not appear in H.15(519)
at 3:00 P.M., New York City time, on the relevant Interest Calculation Date
(unless the calculation is made earlier and the rate is available from one of
those sources at that time), then the Treasury Rate will be the rate, for the
relevant Treasury Interest Determination Date and for treasury bills having a
remaining maturity closest to the specified Index Maturity, as published in H.15
Daily Update or another recognized electronic source used for displaying that
rate, under the heading “U.S. Government Securities/Treasury Bills/Secondary
Market.”

(v) If the rate described in the prior paragraph does not appear in H.15 Daily
Update or another recognized electronic source at 3:00 P.M., New York City time,
on the relevant Interest Calculation Date (unless the calculation is made
earlier and the rate is available from one of those sources at that time), the
Treasury Rate will be the Bond Equivalent Yield of the arithmetic mean of the
secondary market bid rates as of approximately 3:30 P.M., New York City time, on
the relevant Treasury Interest Determination Date, of three primary U.S.
government securities dealers in New York City selected by the Calculation Agent
for the issue of treasury bills with a remaining maturity closest to the
specified Index Maturity.

(vi) If fewer than three dealers selected by the Calculation Agent are quoting
as described in the prior paragraph, the Treasury Rate in effect for the new
Interest Reset Period will be the rate in effect for the prior Interest Reset
Period.

CMT Rate. If the Interest Rate Basis of this Subordinated Note is the CMT Rate,
this Subordinated Note will bear interest at a Base Rate equal to the CMT Rate,
as adjusted by the Spread or Spread Multiplier, if any, specified on the face
hereof.

The CMT Rate will be the rate displayed on the Designated CMT Reuters Screen
Page (as defined below) under the heading “. . Treasury Constant Maturities . .
. Federal Reserve Board Release H.15 . . . Mondays Approximately 3:45 P.M.,”
under the column for the Designated CMT Index Maturity (as defined below), as
follows: (a) if the Designated CMT Reuters Screen Page is Reuters Screen FRBCMT
page, the rate for the relevant Interest Determination Date, or (b) if the
Designated CMT Reuters Screen Page is Reuters Screen FEDCMT page, the weekly or
monthly average, as specified on the face of this Subordinated Note, for the
week that ends immediately before the week in which the relevant Interest



--------------------------------------------------------------------------------

Determination Date falls, or for the month that ends immediately before the
month in which the relevant Interest Determination Date falls, as applicable. If
the CMT Rate cannot be determined in this manner, the following procedures will
apply:

(i) If the applicable rate described above is not displayed on the relevant
Designated CMT Reuters Screen Page at 3:00 P.M., New York City time, on the
relevant Interest Calculation Date (unless the calculation is made earlier and
the rate is available from that source at that time), then the CMT Rate will be
the applicable treasury constant maturity rate described above — that is, for
the Designated CMT Index Maturity and for either the relevant Interest
Determination Date or the weekly or monthly average, as applicable — as
published in H.15(519).

(ii) If the applicable rate described above does not appear in H.15(519) at 3:00
P.M., New York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from one of those sources
at that time), then the CMT Rate will be the treasury constant maturity rate, or
other U.S. treasury rate, for the Designated CMT Index Maturity and with
reference to the relevant Interest Determination Date, that (a) is published by
the Board of Governors of the Federal Reserve System, or the U.S. Department of
the Treasury, and (b) is determined by the Calculation Agent to be comparable to
the applicable rate formerly displayed on the Designated CMT Reuters Screen Page
and published in H.15(519).

(iii) If the rate described in the prior paragraph does not appear at 3:00 P.M.,
New York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from one of those sources
at that time), then the CMT Rate will be the yield to maturity of the arithmetic
mean of the offered rates, as of approximately 3:30 P.M., New York City time, on
the relevant Interest Determination Date, of three primary U.S. government
securities dealers in New York City selected by the Calculation Agent for the
most recently issued treasury notes having an original maturity of approximately
the Designated CMT Index Maturity and a remaining term to maturity of not less
than the Designated CMT Index Maturity minus one year, and in a Representative
Amount. In selecting these offered rates, the Calculation Agent will request
quotations from five of these primary dealers and will disregard the highest
quotation — or, if there is equality, one of the highest — and the lowest
quotation — or, if there is equality, one of the lowest. Treasury notes are
direct, non-callable, fixed rate obligations of the U.S. government.

(iv) If the Calculation Agent is unable to obtain three quotations of the kind
described in the prior paragraph, the CMT rate will be the yield to maturity of
the arithmetic mean of the offered rates, as of approximately 3:30 P.M., New
York City time, on the relevant Interest Determination Date, of three primary
U.S. government securities dealers in New York City selected by the Calculation
Agent for treasury notes with an original maturity longer than the Designated
CMT Index Maturity, with a remaining term to maturity closest to the Designated
CMT Index Maturity and in a Representative Amount. In selecting these offered
rates, the Calculation Agent will request quotations from five of these primary
dealers and will disregard the highest quotation — or, if there



--------------------------------------------------------------------------------

is equality, one of the highest — and the lowest quotation — or, if there is
equality, one of the lowest. If two treasury notes with an original maturity
longer than the Designated CMT Index Maturity have remaining terms to maturity
that are equally close to the Designated CMT Index Maturity, the Calculation
Agent will obtain quotations for the treasury note with the shorter remaining
term to maturity.

(v) If fewer than five but more than two of these primary dealers are quoting as
described in the prior paragraph, then the CMT Rate for the relevant Interest
Determination Date will be based on the arithmetic mean of the offered rates so
obtained, and neither the highest nor the lowest of those quotations will be
disregarded.

(vi) If two or fewer primary dealers selected by the Calculation Agent are
quoting as described above, the CMT Rate in effect for the new Interest Reset
Period will be the rate in effect for the prior Interest Reset Period.

CD Rate. If the Interest Rate Basis of this Subordinated Note is the CD Rate,
this Subordinated Note will bear interest at a Base Rate equal to the CD Rate,
as adjusted by the Spread or Spread Multiplier, if any, specified on the face
hereof.

The CD Rate will be the rate, on the relevant Interest Determination Date, for
negotiable U.S. dollar certificates of deposit having the Index Maturity
specified on the face of this Subordinated Note, as published in H.15(519) under
the heading “CDs (Secondary Market).” If the CD Rate cannot be determined in
this manner, the following procedures will apply:

(i) If the rate described above does not appear in H15(519) at 3:00 P.M., New
York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from that source at that
time), then the CD Rate will be the rate, for the relevant Interest
Determination Date, described above as published in H.15 Daily Update or another
recognized electronic source used for displaying that rate, under the heading
“CDs (Secondary Market).”

(ii) If the rate described above does not appear in H.15(519), H.15 Daily Update
or another recognized electronic source at 3:00 P.M., New York City time, on the
relevant Interest Calculation Date (unless the calculation is made earlier and
the rate is available from one of those sources at that time), the CD Rate will
be the arithmetic mean of the rates offered as of 10:00 A.M., New York City
time, on the relevant Interest Determination Date, by three leading nonbank
dealers in negotiable U.S. dollar certificates of deposit in New York City, as
selected by the Calculation Agent for negotiable U.S. dollar certificates of
deposit of major U.S. money center banks with a remaining maturity closest to
the specified Index Maturity, and in a Representative Amount.

(iii) If fewer than three dealers selected by the Calculation Agent are quoting
as described above, the CD Rate in effect for the new Interest Reset Period will
be the rate in effect for the prior Interest Reset Period.



--------------------------------------------------------------------------------

Federal Funds Rate. If the Interest Rate Basis of this Subordinated Note is the
Federal Funds Rate, this Subordinated Note will bear interest at a Base Rate
equal to the Federal Funds Rate, as adjusted by the Spread or Spread Multiplier,
if any, specified on the face hereof.

The Federal Funds Rate will be the rate for U.S. dollar federal funds on the
relevant Interest Determination Date, as published in H.15(519) under the
heading “Federal Funds (Effective),” as that rate is displayed on Reuters Screen
FEDFUNDS1 Page. If the Federal Funds Rate cannot be determined in this manner,
the following procedures will apply:

(i) If the rate described above is not displayed on Reuters Screen FEDFUNDS1
Page at 3:00 P.M., New York City time, on the relevant Interest Calculation Date
(unless the calculation is made earlier and the rate is available from that
source at that time), then the Federal Funds Rate, for the relevant Interest
Determination Date, will be the rate described above as published in H.15 Daily
Update or another recognized electronic source used for displaying that rate,
under the heading “Federal Funds (Effective).”

(ii) If the rate described above is not displayed on Reuters Screen FEDFUNDS1
Page and does not appear in H.15 Daily Update or another recognized electronic
source at 3:00 P.M., New York City time, on the relevant Interest Calculation
Date (unless the calculation is made earlier and the rate is available from one
of those sources at that time), the Federal Funds Rate will be the arithmetic
mean of the rates for the last transaction in overnight, U.S. dollar federal
funds arranged, before 9:00 A.M., New York City time, on the relevant Interest
Determination Date, by three leading brokers of U.S. dollar federal funds
transactions in New York City selected by the Calculation Agent.

(iii) If fewer than three brokers selected by the Calculation Agent are quoting
as described above, the Federal Funds Rate in effect for the new Interest Reset
Period will be the rate in effect for the prior Interest Reset Period.

Prime Rate. If the Interest Rate Basis of this Subordinated Note is the Prime
Rate, this Subordinated Note will bear interest at a Base Rate equal to the
Prime Rate, as adjusted by the Spread or Spread Multiplier, if any, specified on
the face hereof.

The Prime Rate will be the rate, for the relevant Interest Determination Date,
published in H.15(519) under the heading “Bank Prime Loan.” If the Prime Rate
cannot be determined as described above, the following procedures will apply.

(i) If the rate described above does not appear in H.15(519) at 3:00 P.M., New
York City time, on the relevant Interest Calculation Date (unless the
calculation is made earlier and the rate is available from that source at that
time), then the Prime Rate will be the rate, for the relevant Interest
Determination Date, as published in H.15 Daily Update or another recognized
electronic source used for the purpose of displaying that rate, under the
heading “Bank Prime Loan.”



--------------------------------------------------------------------------------

(ii) If the rate described above does not appear in H.15(519), H.15 Daily Update
or another recognized electronic source at 3:00 P.M., New York City time, on the
relevant Interest Calculation Date (unless the calculation is made earlier and
the rate is available from one of those sources at that time), then the Prime
Rate will be the arithmetic mean of the rates of interest publicly announced by
each bank appearing on the Reuters Screen US PRIME 1 Page (as defined below) as
that bank’s prime rate or base lending rate, as of 11:00 A.M., New York City
time, on the relevant Interest Determination Date.

(iii) If fewer than four of these rates appear on the Reuters Screen US PRIME 1
Page, the Prime Rate will be the arithmetic mean of the prime rates or base
lending rates, as of the close of business on the relevant Interest
Determination Date, of three major banks in New York City selected by the
Calculation Agent. For this purpose, the Calculation Agent will use rates quoted
on the basis of the actual number of days in the year divided by a 360-day year.

(iv) If fewer than three banks selected by the Calculation Agent are quoting as
described above, the Prime Rate for the new Interest Reset Period will be the
rate in effect for the prior Interest Reset Period.

Definitions of Terms Used in Interest Rate Bases. The terms listed below are
defined as follows:

“Bond Equivalent Yield” means a yield expressed as a percentage and calculated
in accordance with the following formula:

            D x N             x 100

360 - (D x M)            

where (i) “D” means the annual rate for treasury bills quoted on a bank discount
basis and expressed as a decimal, (ii) “N” means the number of days in the year,
365 or 366, as the case may be, and (iii) “M” means the actual number of days in
the applicable Interest Reset Period.

“Business Day” means, for purposes of calculating interest on this Subordinated
Note, a day that is a Monday, Tuesday, Wednesday, Thursday or Friday that is not
a day on which banking institutions in New York City generally are authorized or
obligated by law, regulation or executive order to close and, if the Interest
Rate Basis specified on the face hereof is LIBOR, is also a London Business Day.

“Designated CMT Index Maturity” means the Index Maturity for a Note having as
its Interest Rate Basis the CMT Rate and will be the original period to maturity
of a U.S. treasury security — either 1, 2, 3, 5, 7, 10, 20 or 30 years —
specified in the applicable pricing supplement. If no such original maturity
period is so specified, the Designated CMT Index Maturity will be 2 years.



--------------------------------------------------------------------------------

“Designated CMT Reuters Screen Page” means the Reuters Screen Page specified on
the face of this Subordinated Note (if the Interest Rate Basis is the CMT Rate)
that displays treasury constant maturities as reported in H.15(519). If no
Reuters Screen Page is so specified, then the applicable page will be Reuters
Screen FEDCMT Page. If Reuters Screen FEDCMT Page applies but this Subordinated
Note does not specify whether the weekly or monthly average applies, the weekly
average will apply.

“H.15(519)” means the weekly statistical release entitled “Statistical Release
H.15 (519)” or any successor publication, published by the Board of Governors of
the Federal Reserve System.

“H.15 Daily Update” means the daily update of H.15(519) available through the
world wide web site of the Board of Governors of the Federal Reserve System, at
http://www.federalreserve.gov/releases/h15/update or any successor site or
publication.

“Index Maturity” means the period to maturity of the instrument or obligation on
which the interest rate formula is based, as specified on the face of this
Subordinated Note.

“London Business Day” means any day on which dealings in U.S. dollars are
transacted in the London interbank market.

“Money Market Yield” means a yield expressed as a percentage and calculated in
accordance with the following formula:

            D x 360             x 100

360 - (D x M)            

where (a) “D” means the annual rate for commercial paper quoted on a bank
discount basis and expressed as a decimal, and (b) “M” means the actual number
of days in the relevant Interest Reset Period.

“Representative Amount” means an amount that, in the Calculation Agent’s
judgment, is representative of a single transaction in the relevant market at
the relevant time.



--------------------------------------------------------------------------------

“Reuters Screen LIBOR01 Page” means the display on the Reuters Monitor Money
Rates Service, or any successor service, on the page designated as “LIBO” or any
replacement page or pages on which London interbank rates of major banks for
U.S. dollars are displayed.

“Reuters Screen Page” means the display on Reuters, or any successor service, on
the page or pages specified in this Subordinated Note, or any replacement page
or pages on that service.

“Reuters Screen US PRIME 1 Page” means the display on the “US PRIME 1” page on
the Reuters Monitor Money Rates Service, or any successor service, or any
replacement page or pages on that service, for the purpose of displaying prime
rates or base lending rates of major U.S. banks.

References to particular headings on pages designated by the following terms
include any successor or replacement heading or headings as determined by the
Calculation Agent: CMT Reuters Screen Page, H.15(519), H.15 Daily Update,
Reuters Screen LIBOR01 Page, Reuters Screen US PRIME 1 Page or Reuters Screen
Page.

If this Subordinated Note is an Original Issue Discount Note and if an Event of
Default with respect to this Subordinated Note shall have occurred and be
continuing, the Default Amount (as defined hereafter) of this Subordinated Note
may be declared due and payable in the manner and with the effect provided
herein. The ‘Default Amount” shall be equal to the adjusted issue price as of
the first day of the accrual period as determined under Treasury Regulation
Section 1.1275-1(b) (or successor regulation) under the United States Internal
Revenue Code of 1986, as amended, in which the date of acceleration occurs
increased by the daily portion of the original issue discount for each day in
such accrual period ending on the date of acceleration, as determined under
Treasury Regulation Section 1.1275-1(b) (or successor regulation) under the
United States Internal Revenue Code of 1986, as amended. Upon payment of (i) the
amount of principal or premium, if any, so declared due and payable and
(ii) interest on any overdue principal and overdue interest or premium, if any
(in each case to the extent that the payment of such interest shall be legally
enforceable), all of the Bank’s obligations in respect of the payment of the
principal of, and interest or premium, if any, on, this Subordinated Note shall
terminate.

In case any Subordinated Note shall at any time become mutilated, destroyed,
lost or stolen and such Subordinated Note or evidence satisfactory to the Bank
of the loss, theft or destruction thereof (together with indemnity satisfactory
to the Bank and such other documents or proof as may be required in the
premises) shall be delivered to the Bank, a new Subordinated Note of like tenor
will be issued by the Bank in exchange for the Subordinated Note so mutilated,
or in lieu of the Subordinated Note so destroyed or lost or stolen. All expenses
and reasonable charges associated with procuring the indemnity referred to above
and with the preparation, authentication and delivery of a new Subordinated Note
shall be borne by the holder of the



--------------------------------------------------------------------------------

Subordinated Note so mutilated, destroyed, lost or stolen. If any Subordinated
Note which has matured or is about to mature shall become mutilated, destroyed,
lost or stolen, the Bank may, instead of issuing a substitute Subordinated Note,
pay or authorize the payment of the same (without surrender thereof except in
the case of a mutilated Subordinated Note) upon compliance by the holder thereof
with the provisions of this paragraph.

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on, this Subordinated Note, for any claim based hereon, or otherwise
in respect hereof, against any shareholder, employee, officer or director, as
such, past, present or future, of the Bank or of any successor corporation,
either directly or through the Bank or any successor corporation, whether by
virtue of any constitution, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

An “Event of Default” with respect to this Subordinated Note will occur if the
Bank shall consent to, or a court or other governmental agency shall enter a
decree or order for, the appointment of a receiver or other similar official in
any liquidation, insolvency or similar proceeding with respect to the Bank or
all or substantially all of its property and, in the case of a decree or order,
such decree or order shall have remained in force for a period of 60 days. If an
Event of Default shall occur and be continuing, the holder of this Subordinated
Note may declare the principal amount of, and accrued interest and premium, if
any, on, this Subordinated Note due and payable immediately by written notice to
the Bank. Upon such declaration and notice, such principal amount, accrued
interest and premium, if any, shall become due and payable seven calendar days
after such notice. Any Event of Default with respect to this Subordinated Note
may be waived by the holder hereof. No payment may be made on this Subordinated
Note in the event of acceleration resulting from an Event of Default without the
prior written consent of the Federal Reserve Bank of Chicago. There is no right
of acceleration in the case of a default in the payment of principal of, or
interest on, this Subordinated Note or in the performance of any other
obligation of the Bank under this Subordinated Note or under any other security
issued by the Bank.

No provision of this Subordinated Note shall alter or impair the obligation of
the Bank, which is absolute and unconditional, to pay the principal, and
premium, if any, and interest on, this Subordinated Note in U.S. dollars at the
times, places and rate herein prescribed.

The Bank shall cause to be kept at the corporate trust office of the
Subordinated Note Registrar designated below a register (the register maintained
in such corporate trust office or any other office or agency of the Bank in the
Place of Payment herein referred to as the “Subordinated Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Bank
shall provide for the registration of the Subordinated Notes and of transfers of
the Subordinated Notes. The Bank is hereby initially appointed “Subordinated
Note Registrar” for the purposes of registering the Subordinated Notes and
transfers of the Subordinated Notes as herein provided.



--------------------------------------------------------------------------------

The transfer of this Subordinated Note is registrable in the Subordinated Note
Register, upon surrender of this Subordinated Note for registration of transfer
at the office or agency of the Bank in the Place of Payment, duly endorsed by,
or accompanied by a written instrument of transfer in form satisfactory to the
Bank and the Paying Agent duly executed by, the holder hereof or his attorney
duly authorized in writing, and thereupon one or more new Subordinated Notes of
like tenor, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees.
Notwithstanding the foregoing, the Bank shall not be required to register the
transfer of any Subordinated Note that. has been called for redemption during a
period beginning at the opening of business fifteen calendar days before the day
of mailing of a notice of such redemption and ending at the close of business on
the day of such mailing.

No service charge shall be made for any such registration of transfer or
exchange, but the Bank may require payment of a sum sufficient to cover any tax
or other governmental charge payable in connection therewith.

The Subordinated Notes are issuable only in registered form without coupons in
minimum denominations of $250,000 and any integral multiple of $1,000 in excess
thereof. Each owner of a beneficial interest in this Subordinated Note is
required to hold a beneficial interest in $250,000 principal amount or any
integral multiple of $1,000 in excess thereof of this Subordinated Note at all
times.

Prior to due presentment of this Subordinated Note for registration of transfer,
the Bank, the Paying Agent or any agent of the Bank or the Paying Agent may
treat the person in whose name this Subordinated Note is registered as the owner
hereof for all purposes, whether or not this Subordinated Note be overdue, and
neither the Bank, the Paying Agent nor any such agent shall be affected by
notice to the contrary.

All notices to the Bank under this Subordinated Note shall be in writing and
addressed to the Bank at 50 South LaSalle Street, Chicago, Illinois 60675, or to
such other address of the Bank as the Bank may notify the holders of the
Subordinated Notes.

This Subordinated Note shall be governed by, and construed in accordance with,
the laws of the State of Illinois.

IN WITNESS WHEREOF, the Bank has caused this instrument to be duly executed.

 

THE NORTHERN TRUST COMPANY By:       Authorized Signatory



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of the
within Subordinated Note, shall be construed as though they were written out in
full according to applicable laws or regulations.

 

TEN COM    

     -         as tenants in common

TEN ENT

     -         as tenants by the entireties

JT TEN

     -         as joint tenants with right of survivorship and not as tenants in
common

 

UNIF GIFT MIN ACT -

        Custodian                             (Cust)                           
(Minor)                under Uniform Gifts to Minors Act      

 

      (State)   

Additional abbreviations may also be used

though not in the above list.



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

PLEASE INSERT SOCIAL SECURITY NUMBER OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

(Please print or typewrite name and address,

including postal zip code, of assignee)

the within Subordinated Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                     to transfer said Subordinated Note
on the books of the Bank, with full power of substitution in the premises.

Dated:                    

Notice: The signature to this assignment must correspond with the name as
written upon the face of the within Subordinated Note in every particular,
without alteration or enlargement or any change whatsoever.

 

20